This was a motion by the solicitor to dismiss as frivolous an appeal from an order of the Circuit Judge assigning a new day for the execution of the sentence imposed by a previous judge upon the defendant, and affirmed by this court. See ante, p. 198. This *614court doubted its right on motion to dismiss an appeal on the ground of frivolousness, and denied the motion.
Mr. Jervey, solicitor, for the motion.
Messrs. Browning Ray sor, contra.
The court further ruled that where it is impracticable to make a motion on the day fixed by the rules, this court may grant leave to have the motion made on another day.
Motion refused.